Citation Nr: 1434669	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  06-34 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of low back injury with bulging discs L4, L5, and S1, with radiculopathy (lumbar spine disorder).

2.  Evaluation of peripheral neuropathy of the left lower extremity, associated with lumbar spine disorder, rated as 10 percent disabling.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for the requested Board hearing in September 2012; however, he failed to appear.  He has not presented information sufficient to establish good cause for not attending the hearing, nor has he requested rescheduling of the hearing.  His Board hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  While the Veteran's electronic claims file contains additional VA outpatient treatment records dated through 2012 and since the most recent readjudication of the claims in 2011, this evidence is not pertinent as it is largely cumulative and redundant of treatment records already associated with the claims file; remand is thus not required.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for PTSD and fungus of the feet addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's service-connected lumbar spine disorder has been manifested by complaints of pain with limitation of range of motion, but not by ankylosis, neurologic impairment in addition to lumbar radiculopathy of the right and left leg, and/or incapacitating episodes.

2.  The Veteran's service-connected peripheral neuropathy of the left lower extremity has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent rating for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2013).  

2.  The criteria for an initial rating in excess of 10 percent rating for peripheral neuropathy of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for left lower extremity peripheral neuropathy, where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.  

With respect to the claim for increased rating for residuals of low back injury, in a June 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his lumbar spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  While the Veteran was not informed of the disability rating and effective date elements of his claims until letters dated in January 2007 and June 2008, the claims have been readjudicated in September 2011, thereby curing any deficiency with respect to timing of this notice.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records. While the Veteran was provided the opportunity to present testimony relevant to his appeal at a Board hearing, he failed to appear.

The Veteran was afforded also afforded various VA examinations to determine the nature and severity of the disabilities on appeal.  With respect to the lumbar spine disability, while repetitive range of motion testing was not noted to be performed on examination in 2004, such testing was accomplished in 2009.  The Veteran was also afforded a peripheral nerves examination in 2007.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disabilities have not significantly changed, uniform ratings are warranted.

The Veteran's lumbar spine disorder is rated as 40 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A maximum 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's peripheral neuropathy of the left leg is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

An October 2004 VA outpatient pain clinic consultation report reflects that the Veteran endorsed severe low back pain, rated an 8 on a scale to 10 on average.  He also endorsed pain radiating down both legs.  He noted that he tried anti-inflammatory medication and muscle relaxants with no relief of symptoms.  He now took Vicodin 3 times daily.  

On VA examination in December 2004, the Veteran endorsed constant low back pain he rated a severity of 9 on a scale to 10.  He reported that he took Vicodin and that he could function occasionally with medication, but sometimes required complete bed rest.  He also endorsed pain radiating down both lower extremities with numbness in the feet and toes.  He had difficulty sleeping at night and with walking and prolonged sitting.  He noted that he worked as a VA counselor and required time off from work on occasion due to his back pain.

On examination of the thoracolumbar spine, there was no pain on movement or muscle spasm.  The Veteran was tender at the L1-L3 midline.  Straight leg raising was positive bilaterally.  Range of motion testing revealed flexion to 57 degrees, extension to 8 degrees, right lateral flexion to 19 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 30 degrees.  There was pain on the endpoint of each range of motion.  The examiner noted that there was pain, fatigue, weakness, and lack of endurance on range of motion testing.  There was no ankylosis.  The examiner did note lumbar disc syndrome involving the lumbar spine.  There was no bowel, bladder, or erectile dysfunction.  The examiner noted that posture was abnormal, as the Veteran was bent slightly forward, and that the Veteran's gait was slow.

With respect to the peripheral nerves, the examiner indicated that there was neuritis involving L4-L5 with sensory and motor involvement.  He indicated that the Veteran had pain and paresthesias in the lower extremities with weakness.   A reflex examination indicated knee jerks of 0 and ankle jerks of 1+ bilaterally.  On sensory examination, there was a diminished pinprick in the left lower extremity except at the left lateral thigh.  Lower extremity motor function was 4/5.  An x-ray of the lumbar spine revealed mild disc space narrowing at L4-L5 and L5-S1.  The examiner diagnosed status post low back injury with bulging disc at L4-L5 and L5-S1 with radiculopathy.  Based on the objective findings, the examiner indicated that the Veteran should avoid prolonged standing and walking, jumping and walking on uneven grounds, heavy lifting and carrying, frequent bending, stooping, and crouching.

A December 2004 VA outpatient treatment report reflects that the Veteran reported minimal changes in his low back pain symptoms, which he described as aching and throbbing with occasional sharp pains he described as spasms.  He reported radicular symptoms down his right buttock and leg.  He denied bladder or bowel incontinence, weakness, or falls.  He took Vicodin for treatment, which he believed provided some relief and decreased the level of his pain from an 8 out of 10 to a 5 or 6 on a scale to 10.  

Objectively, the examiner noted that the Veteran walked with an antalgic gait, unassisted.  There was no gross deformity of the back but some exaggeration of lumbar lordosis.  There was significant tenderness of the low back, paraspinals, and sacroiliac joint and gluteals, right greater than left.  Deep tendon reflexes were 1/4 and 2/4 for the Achilles and patella respectively, bilaterally.  Motor strength was full and sensation was intact.  An assessment of low back pain-with possible lumbar radiculopathy, significant myofascial tightness, pain, and spasm, obesity, and sedentary activity contributing to the pain-was indicated.  An MRI indicated multilevel disc bulges causing foraminal narrowing, and no significant spinal canal stenosis.  There were no significant neurological deficits, or bladder or bowel incontinence indicated.

The Veteran did undergo EMG studies in December 2004 due to complaints of pain radiating down both legs, left greater than right; however, he aborted the test early claiming intolerable discomfort, which the examiner indicated was highly unusual.  The examiner noted that limited testing in the right vastus mediali showed normal insertional activity and no spontaneous activity at rest.

The Veteran presented later in December 2004 due to complaints of low back pain exacerbation following his involvement in a motor vehicle accident.  Objectively, there were spastic and tender paraspinal muscles in the thoracic and lumbar area, full range of motion, and no deformities noted.  There was slightly decreased lordosis in the lumbar region.  A straight leg raise test was negative, and deep tendon reflexes were 2/4 in the patellar and Achilles points.  Muscle strength was 5/5 and there were no sensory deficits.  A lumbar spine series revealed degenerative disc disease in L4-S1 and evidence of osteoarthritis in the sacroiliac.  An impression of lumbar contusion and chronic lumbar disease was indicated.  

On VA treatment in November 2005, the Veteran presented with a history of chronic low back pain and herniated lumbar discs.  He reported that the pain was non-radiating and had not changed characteristics since his last visit.  There was no bowel or bladder incontinence.  Objectively, there was paraspinal muscle fullness/spasm, negative leg raise, and no motor or sensory deficits.  Reflexes were 2/4 in the lower extremities.  A January 2006 lumbar spine MRI revealed mild disc desiccation at L2-3, L3-4, L4-5 with minimal posterior disc bulging at L4-5.  There was no significant posterior disc bulge or focal disc herniation at any level.  There were posterolateral disc bulges at L2-3, L3-4, L4-5, with resultant mild to moderate right L2-3 and right l4-5, mild right L3-4, and mild left L2-3, L3-4, and L4-5 neural foraminal narrowing.  

A December 2006 VA pain clinic consultation indicates that the Veteran continued to complain of chronic low back pain.  He described the pain as sharp, burning, stabbing, and constant.  There was radiation to both legs, left greater than right.  He noted that the pain increased with walking and with bowel movements.  He took oxycodone for pain.  Objectively, there was tenderness mildly on the L2-4 spine and sacroiliac joints.  There was mild tenderness to palpation of the lumbar paraspinals and glut medius.  Forward flexion was to 85 degrees with pain, extension was to 20 degrees, lateral bending was to 70 degrees, and rotation was to 30 degrees.  A motor, sensory, and reflex examination of the lower extremities yielded normal findings.  The examiner indicated that the Veteran's pain was most likely secondary to multiple etiologies including osteoarthritis in the spine and sacroiliac joint, degenerative disc disease, and disc bulging possibly causing impingement and signs and symptoms of radiculopathy.

A February 2007 VA peripheral nerves examination report reflects that the Veteran endorsed pain, tingling, numbness, abnormal sensation, anesthesia, and weakness of both legs and feet.  He rated the pain a level of 10 on a scale to 10.  Pain was relieved with medication including oxycodone and Naprosyn.  He reported that he could not sit for a long time due to paresthesias and needed to change positions intermittently.  On neurological examination, there was tibial and peroneal nerve involvement revealing findings of neuralgia.  There was sensory dysfunction with findings of reduced sensation to vibration bilaterally from the knee down.  He was somewhat inconsistent.  He had normal sharp and dull sensations in all dermatomes in the legs.  He had normal position sense in both legs.  There was mild reduction in sensation to touch below the knee compared to proximal sensation.  Motor function was within normal limits.  Sensory function was abnormal with findings of reduced sensation to vibration bilaterally from the knee down.  He had normal sharp and dull sensation in all dermatomes in the legs. There was mild reduction in sensation to the touch below the knee compared to proximal sensation.  Left and right lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The examiner diagnosed mild bilateral peripheral neuropathy in the lower extremities.  He noted that there was subjective bilateral paresthesias and numbness and objective reduced sensation to touch distally in both legs.

A March 2007 VA chiropractic care note indicates that the Veteran presented with complaints of chronic back and leg pain from MRI-documented degenerative joint disease with disc bulges.  He noted that the pain increased with coughing, sneezing, bowel movements, prolonged sitting, and walking more than three-quarters of a mile.  Objectively, the Veteran was able to ambulate without assistive device.  The lumbar lordosis was normal.  On range of motion testing, there was normal forward trunk flexion with knees straight.  Extension was to 25 degrees and lateral rotation and flexion were full.  There was tenderness to palpation of the lumbar paravertebral muscles, spinous process of the dorsal, lumbar and cervical spine.  Muscle tone was normal.  Neurologically, sensation was intact and deep tendon reflexes were full and symmetric.  An assessment of chronic radicular low back pain with radiology studies of mild disc bulges and foraminal stenosis, without nerve impingement, was noted.

A June 2008 MRI of the lumbar spine demonstrated mild degenerative changes without significant spinal canal stenosis.  There were foraminal narrowings, mild to moderate right and mild left.

On VA examination in January 2009, the Veteran reported stiffness and numbness with pain in the low back that occurred constantly.  The pain travelled to the bilateral lower extremities.  He reported that the pain was burning, aching, sharp, sticking, and cramping.  He continued to rate his pain a level of 10 on a scale to 10.  Pain was elicited by physical activity and stress, and was relieved with rest, hydrocodone, and oxycodone.  At the time of pain, he could function with medication.  He described additional symptoms of cramping and numbness on the legs and both feet.  He was unable to stand or walk for over 10 minutes.  The Veteran also reported that he was prescribed bed rest by a physician for a period of 1 week in August 2008 due to an incapacitating episode of low back pain.

Objectively, posture and gait were both within normal limits.  He required a brace for support.  He did not use crutches, a cane, corrective shoes, or a walker.  There was evidence of radiating pain on movement in the bilateral lower extremities.  Muscle spasm was absent.  There was tenderness noted from the mid to low back region.  Straight leg raise testing was positive bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 70 degrees, and extension, right and left lateral flexion, and right and left rotation each to 30 degrees, all with pain at the endpoint of range of motion.  Upon repetition, joint function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree.

There was symmetry of spinal motion with normal curves of the spine.  Signs of IVDS included sensory deficit of the bilateral legs, dorsal feet and bilateral medial and lateral legs involving L4 and L5.  There were also sensory deficits of the bilateral back of the thighs, bilateral lateral legs, and bilateral later feet involving S1.  Knee jerk and ankle jerk were 1+ bilaterally.  The most likely involved nerve was indicated to be the sciatic nerve.  The IVDS did not cause bowel or bladder dysfunction.  An x-ray revealed degenerative arthritis and joint irregularity.  There was mild disc degeneration L4-L5 and L5-S1 with minimal spondylosis L2.  The examiner diagnosed IVDS with degenerative disc degeneration L4-L5, L5-S1 and involvement of the sciatic nerve.  The examiner noted that, with respect to functional impact, the Veteran was able to perform his job as an addiction therapist.  With respect to daily activities, the Veteran indicated that he was able to do his regular activities of daily living, but would have difficulty with any activity requiring bending, stooping, or prolonged standing.
  
On May 2009 VA chiropractic treatment, the Veteran indicated that he was able to perform activities of daily living, but needed to stretch and get up and walk when sitting too long. He reported that his pain was aggravated by prolonged sitting, standing, and lifting.  Pain was relieved with resting, medications, and aquatic therapy.  On chiropractic treatment in August 2009, the Veteran endorsed low back pain worse on left, with occasional bilateral leg numbness. He noted that his back pain sometimes moved from side to side depending on position. He states that he noticed the pain more when he was sitting or lying down.  He underwent chiropractic adjustment/mobilization as indicated to correct subluxations of the thoracic and lumbar spine.

Treatment records from Kaiser Permanente dated in March 2010 indicate that the Veteran was involved in a motor vehicle accident where he was rear-ended and taken to California Hospital, where trauma work-up was done and was negative. He complained of low back pain and mild left leg numbness and an MRI of the lumbar spine was performed, demonstrating multi-level degenerative joint disease and mild posterior disc bulge at L4-5 with mild left neuroforaminal narrowing.  Neurologically, there was mild weakness at the hip flexor bilaterally and the toe was down-going on the right and equivocal on the left.  Sensation was intact bilaterally. The treating physician noted that he suspect that the back pain is an extension of his chronic degenerative joint disease possibly exacerbated by the motor vehicle accident. He was also having some subjective mild left leg numbness.

On follow-up later in March 2010, range of motion was noted to be normal.  There was tenderness with straight leg raise bilaterally in the low back at 45 degrees.  Continued VA outpatient treatment records note complaints and treatment for low back pain.  A September 2012 VA outpatient treatment report reflects that the Veteran was fitted for a back brace.

	

Lumbar spine disorder evaluation

The aforementioned evidence reflects that this disability has been manifested by symptoms of pain, stiffness, other functional limitations, and limited range of motion.  In order to warrant a higher rating, however, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, range of motion findings consistently reflect forward flexion to greater than 50 degrees.  Such findings are consistent with the 40 percent rating currently assigned, but no higher.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, without significant additional functional loss; there is nothing to suggest fixation of the lumbar spine.  Additionally, the Veteran has retained good muscle strength throughout.  Although there is additional functional loss competently expressed by the Veteran, the Board finds that it is considered within the 40 percent evaluation, as the majority of the evidence of forward flexion is in excess of 30 degrees (57, 85, 25, and 70 degrees); thus, additional functional loss seems to have been considered within the award of that evaluation.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left and right leg) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board notes that the Veteran is separately service-connected for neurological abnormalities of the bilateral lower extremities; the Veteran did not appeal the evaluation of the right leg and the left leg is considered below.  No other neurological impairment has been demonstrated - the Veteran consistently denied bowel and bladder difficulties.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  Although the Veteran has indicated that that there are times during which he has difficulty getting out of bed due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  Even accepting the Veteran's reported on examination in 2009 that he was prescribed bedrest for a period of one week in 2008, this does not meet the criteria for a 60 percent evaluation, which requires incapacitating episodes having a total duration of at least 6 weeks during any 12 month period on appeal.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms, and his reports of constant pain affecting his ability to sit, stand, walk, and sleep.  Certainly, as a layperson, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of immobility, even if credible, there is no proof of unfavorable ankylosis of the lumbar or entire spine.  We find the medical evidence to be more probative of the degree of impairment that his lay statements.

	

Peripheral neuropathy evaluation

As regards the Veteran's peripheral neuropathy of the left lower extremity, the record reflects that the disability has been manifested by symptoms of pain, paresthesias, weakness, and numbness. However, the Board also finds that the manifestations of the Veteran's peripheral neuropathy of the left lower extremity cannot be considered more than mild, since motor, sensory, and reflex examinations largely yielded only occasional, inconsistent deficits on sensory or reflex examinations. There have been no consistent motor, sensory or reflex deficit noted across examinations.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, all examinations indicated no muscle atrophy or abnormal muscle tone.  Although there was decreased sensation and abnormal reflexes noted on occasion, all other finding were normal.  In sum, these fleeting findings are of less probative evidence than the other evidence contained in the file.  Moreover, the February 2007 VA peripheral nerves examiner found no more than mild peripheral neuropathy, consistent with the 10 percent rating currently assigned.  Accordingly a higher rating for peripheral neuropathy of the left lower extremity is not warranted.

The Board has again considered the Veteran's statements regarding the severity of his radiculopathy symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent leg pain and weakness.  See Washington, 19 Vet. App. at 368.  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of weakness and indicates that he has fallen due to weakness, even if credible, there is no proof of neurological findings sufficient to demonstrate moderate incomplete paralysis of the sciatic nerve.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

	Extraschedular evaluations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  The spine code considers the Veteran's complaints of pain, loss of range of motion, and other functional loss.  The neurological code considers the impact of all symptoms upon the affected extremities.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's residuals of low back injury and left lower extremity peripheral neuropathy, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that ratings in excess of 40 and 10 percent for the disabilities, respectively, are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for residuals of low back injury with bulging discs L4, L5, and S1, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

In a rating decision dated in October 2012, the RO denied service connection for PTSD and fungus of the feet. In November 2012, the Veteran submitted a notice of disagreement with that determination.  A statement of the case has not been issued.  Under these circumstances, a statement of the case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Take all indicated action in order to issue a statement of the case for the issues of entitlement to service connection for PTSD and fungus of the feet. If the Veteran perfects an appeal, the claims should be certified to the Board and after any necessary development has been complete.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


